DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments and amendments to the claims filed on April 12, 2022 have been received and entered. Claims 1, has been amended, while claims 33 is newly added. Claims 1-32 and 33 are under consideration. 

Priority
This application is a 371 of PCT/NL2016/050502 filed on 07/08/2016, which claims priority from foreign application no 2015130 filed in Netherlands on 07/09/2015.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Maintained-Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24, 26-29, 31-32 remain and Claim 33 newly rejected under 35 U.S.C. 103 as being unpatentable over Bischel et al (Biomaterial, 2013, 34, 1471e1477) as evidenced by Trietsch et al., (Lab Chip, 2013, 13, 3548-3554, IDS), Puddicombe et al (USPGPUB 20060269909, dated 05/24/2005) and Ingber et al (WO/2012/118799, dated 9/7/2012, 02/28/2012, EFD02/28/2011).
Claim interoperation: The function of determining from signal ratio of fluorescence in microfluidic channel as set forth in claim1 or determining from signal obtained as required by claim 2 is interpreted as mental steps or to be performed by machine (CPU). Further base claim as such do not require that the epithelial barrier and therefore does not require probe measuring any epithelial barrier function. 
With respect to claims 1, 33, Bischel et al teach a method of assessing barrier function, the method comprising the steps of a) providing a microfluidic system comprising multiple hollow microfluidic channels, wherein the channel is filled with a ECM hydrogel in center channel (see page 1475, col. 2, para. 1),  b) introducing and seeding endothelial  cells in to the microfluidic channels to contact the ECM hydrogel to form a monolayer and forming cell junctions without any membrane separating the two  c; providing to the endothelial cells in the microfluidic channel a FITC-labeled dextran probe and a compound (VEGF) to observe the effect on applied endothelial cells (see page 1475, col. 2, last para.), wherein the probe and the test compound is, independently, provided to the apical side, to the basolateral side or to both the apical and basolateral side without any artificial membrane; e) determining at various time points the signal provided by the FITC-labeled dextran to assess barrier function (see page 1474, col. 2, para. 2-3). It is further disclosed that the fluorescence images were taken at 1 min intervals for 20 min. Bischel teaches permeability of the endothelial monolayers are determined by flowing FITC-labeled bovine serum albumin into the lumens and calculating permeability coefficients (see page 1474, col. 2, para. 2). Bischel et al teach triple microchannel platform separated by phaseguides as disclosed in Trietsch that is performed by patterning a lumen through and ECM hydrogel in the center chamber, and adding to one of the side chambers 50 ng/mL FITC-labeled dextran, a protein with a similar molecular weight to vascular endothelial growth factor (VEGF). Fluorescence intensity is monitored and measured every hour for 12 h and samples are imaged with an Olympus IX81 with a fluorescent attachment, and images are acquired. Trietsch et al teach an in vitro method that embraced the potential for microfluidic plates that is fully compatible with advanced imaging techniques such as confocal, phase contrast, and fluorescent imaging.  It is disclosed that fluorescent and phase contrast images could be acquired by automated microscopy, demonstrating compatibility of the titer-plate based microfluidic platform with high content screening (HCS) assays (see page 3551, col. 1, para. 2).  Regarding claim 26, Trietsch et al teach providing more than one concentration of test compound (see figure 3b). Regarding 3, Trietsch et al teach that the method is performed for more than one concentration (see figure 3b). With respect to claims 9, 19,28, Trietsch et al disclose two successive time point for signal provided by probe in the microfluidic channel is 24h (see figure 2). With respect to claims 12 and 27, Trietsch et al teach employing a two- and three-lane r in which lanes are separated by phaseguides that are geometric features that act as pressure barriers due to meniscus pinning (see page 3548, col. 2, para 2,3549, col. 2, last para, fig. 2, 3551, col. 2, para. 2). With respect to claims 16-18, Trietsch et al determining of signal in plate is equipped with a thin 175 mm bottom glass plate to ensure compatibility with imaging techniques such as phase contrast, fluorescence, confocal, and multi-photon microscopy as well as with high content screening (HCS) automated readers (see page 3550, col. 1, para. 2). 
Regarding claims 22-23, 29, Trietsch et al teach different channels lanes separated by phaseguides, a feature that act as pressure barriers due to meniscus pinning. One or more lanes are filled with gel-embedded cells, while remaining lanes are employed for a perfusion flow, a compound or staining reagent. It is further disclosed that the perfusion by leveling of reservoirs supplies nutrients, oxygen and removes waste metabolites (see page 3548, col. 2, and para. 2). It is noted that compartmentalization techniques include usage of membranes, valves, tightly placed pillars (see page 3548, col. 2, and para.1).
Bischel et al and Trietsch differ from claimed invention by not disclosing assessing barrier function of a continuous monolayer of epithelial cells plated on hydrogel that forms with an apical and/or basolateral side of the channel on a microfluidic platform. 
Puddicombe cure the deficiency by providing motivation to use epithelial cells that forms a pseudostratified structure comprising a layer of columnar cells with underlying basal cells that act as a physical barrier to separate the external environment and the internal milieu of the lung. It is disclosed that evidence of a disrupted epithelium in asthma has been observed in status asthmaticus (see para. 4). Puddicombe teaches that importance of maintenance of the integrity of the epithelium component of airways defense to prevent epithelial damage in the face of numerous environmental insults (see para. 5). Puddicombe emphasized the need for a method of screening a test agent for ability to improve barrier function of epithelium formed from cultured asthmatic bronchial epithelial cells (see para. 8). Puddicombe discloses it was routine to culture epithelial cells on collagen coated surface (see para. 27) allowing cells to produce epithelial barrier. It is further disclosed that culturing of epithelial cells will generally be continued to achieve maximal barrier function, however the determination of the effect of a test agent on barrier function may be made at earlier time points after barrier function becomes detectable (see para. 30). Puddicombe discloses first determination of epithelial barrier function will be after visual observation of a continuous monolayer of cells (see para. 13, 33). Puddicombe explicitly discloses using suitable probes known for determination of epithelial permeability that includes FITC-dextran to determine epithelial barrier function for the purpose of screening assay (see para. 32). The combination of reference differs from claimed invention by not disclosing assessing barrier function of a monolayer of epithelial cells plated on hydrogel that forms with an apical and/or basolateral side of the channel on a microfluidic platform. 
Ingber cure the deficiency by disclosing injecting ECM solution containing rat type I collagen and Matrigel into the sterilized microfluidic channels. It is further disclosed that Caco-2 (epithelial cells) are plated on the top surface of the ECM-coated porous into upper microchannel using a sterile syringe. Ingber et al teach Caco-2 cells attach to the ECM-coated PDMS surface within -30 min and generated cell-cell adhesions within 1 hour, while control studies used static cultures of Caco-2 cells that were pre-coated with the same ECM mixture of type I collagen and Matrigel used in the Gut-on-a Chip device. Ingber et al teach culturing Caco-2 cells in the Gut-on-a-Chip microdevice with flow and cyclic results in planar columnar epithelium spontaneously cultured to form undulations and folds (Figure 15A) and these folds exhibit the morphology of normal intestinal villi lined by polarized columnar epithelial cells with basal nuclei and separated by crypts (Figure 15B). The apical surfaces of epithelial cells within these villous structures stained positively for mucin 2, which is where this mucoprotein is deposited in vivo.  

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 
The timing of villi formation observed in this in vitro model is also consistent with the rate of villous renewal observed in vivo (see para. 166).  Ingber et al further teach determining the permeability coefficient of the intestinal cell monolayer after tight junctional integrity is established by measuring the transport of fluorescein isothiocyanate-labeled dextran over time.  The probe (fluorescein isothiocyanate-labeled dextran) is applied to the apical surface of the epithelium in the top chamber and aliquot are removed from the lower chamber every while simultaneously replenishing with the same volume of fresh culture medium. The fluorescence intensity of the samples collected are used to quantify the amount of probe transported from the apex to the basolateral surface of the cell to determine the permeability coefficient (see para. 151 and 154). Gut-on-a-Chip, the FD20 solution was perfused through the upper channel, and sample aliquots collected every hour from the outlet of a lower channel are analyzed to quantitate the amount of probe (FD20) that are transported across the Caco-2 paracellular barrier (see para. 155). 
Accordingly, in view of the teachings of prior art, it would have been obvious for one of ordinary skill in the art, before the effective filing date of the instant application, to combine the method of determining the effect of test agent on barrier integrity with a known method of culturing epithelial cells on ECM to form monolayer with epithelial barrier function  as disclosed in Puddicombe by first introducing  the hydrogel followed by introducing epithelial cell to plate on the microfluidic platform as disclosed in Bischel and Ingber to achieve predictable results in determining the effect of test agent on barrier function. One of ordinary skill in the art would be motivated to make use such a modification of using epithelial cells because it was recognized that a continuous monolayer of epithelial cells forms a pseudostratified structure comprising a layer of columnar cells to assess barrier integrity and screening of test agent for ability to improve barrier function of epithelium formed from cultured epithelial cells (see Puddicombe and Ingber). The devices disclosed by Bische would have allowed rapid screening barrier function formed following culturing of epithelial cells on ECM as disclosed in Ingber. The limitation of using different assays performed simultaneously, labeled with different fluorescence of different size in a microfluidic device having multiple channels in the microfluidic platform, and different time points for addition of probes and/or compounds, processing times, structuring of gels, uninterrupted optical pathways, and the like are all routine optimization and adjusted using conventional techniques disclosed in Bischel, Ingber and Trietsch. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). One who would have practiced the invention would have had reasonable expectation of success because prior art reported culturing epithelial cells with ECM in a microfluidic channel containing ECM (hydrogel) as in Ingber, while Puddicombe successfully reported culturing epithelial cells on collagen coated surface (see para. 27) allowing cells to produce epithelial barrier and detecting the effect of test agent using fluorescent tracer. Thus, it would have only required routine experimentation for one of ordinary skill in the art to modify the method of determining the effect of test agent using a microfluidic platform as disclosed by Bischel by combining with culturing epithelial cells on hydrogel to form monolayer with epithelial barrier function as disclosed in Ingber as evidenced by Puddicombe, with reasonable expectation of success. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Claims 1 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Bischel et al (Biomaterial, 2013, 34, 1471e1477) as evidenced by Trietsch et al., (Lab Chip, 2013, 13, 3548-3554, IDS), Puddicombe et al (USPGPUB 20060269909, dated 05/24/2005)  and Ingber et al (WO/2012/118799, dated 9/7/2012, 02/28/2012, EFD02/28/2011) as evidenced by Hall et al (PNAS, 1982, 4672-4776).
Instant rejection is applied to the extent claims read on a monolayer of epithelial cells forming cell junctions resulting in tubular like structure as required by claim 25. 
The teaching of Bischel, Trietsch, Puddicombe and Ingber have been described above and relied in same manner here. The combination of reference differs from claimed invention by not disclosing that continuous monolayer of epithelial cells grown on a collagen gel creates a tubule like structure.
However, before the effective filing date of instant application Hall et al teach continuous monolayer of epithelial cells grown on a collagen gel creates a tubule like structure (abstract).
Accordingly, in view of the teachings of prior art, it would have been obvious for one of ordinary skill in the art to combine the method of determining the effect of test agent on barrier integrity with a known method of culturing epithelial cells on gel to form monolayer with a tubule like structure forming epithelial barrier function  as disclosed in Puddicombe and Hall by first introducing  the hydrogel followed by introducing epithelial cell to plate on the microfluidic platform as disclosed in Bischel and Ingber to achieve predictable results in determining the effect of test agent. One of ordinary skill in the art would be motivated to make use such a modification of using epithelial cells because it was recognized that a continuous monolayer of epithelial cells forms a pseudostratified structure comprising a layer of columnar cells to assess barrier integrity that creates a tubular like structure as in Hall and screening of test agent for ability to improve barrier function of epithelium formed from cultured epithelial cells (see Puddicombe ). The devices disclosed by Bische would have allowed rapid screening barrier function formed following culturing of epithelial cells on ECM as disclosed in Puddicombe. One who would have practiced the invention would have had reasonable expectation of success because prior art reported culturing epithelial cells with ECM in a microfluidic channel containing ECM (hydrogel), while Puddicombe successfully reported culturing epithelial cells on collagen coated surface (see para. 27) allowing cells to produce tubular like structure and epithelial barrier as in Hall and Ingber. Thus, it would have only required routine experimentation for one of ordinary skill in the art to modify the method of determining the effect of test agent using a microfluidic platform as disclosed by Bischel by combining with culturing epithelial cells on hydrogel to form monolayer with epithelial barrier function as disclosed in Puddicombe, with reasonable expectation of success. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.
Response to arguments
Applicant disagree with the rejection arguing as there is no motivation to combine probes and test compounds, and monitoring of the probes in time, to thereby assess any effect of the test compound on an epithelial layer. Applicant argue that Bischel does not involve any epithelial cells, let alone a monolayer of cells. The endothelial barrier structure assay is performed with a FITC-labeled BSA in another assay wherein the permeability coefficient is determined. Trietsch merely describes the use of microfluidic titer plates but does not use probes. Puddicombe also determines epithelial barrier function, i.e. measuring epithelial barrier function by determining transepithelial electrical resistance. As an alternative to such a determination step, reference is made to the use of a fluorescent label instead. Hence, this is referring to permeability coefficient assays like described by Bischel and Ingber. Like Bischel, describes that the permeability coefficient can be determined using fluorescent dextran (FD20). As in Bischel, this is done in a separate experiment to determine a physiological parameter of epithelial cells. Applicant argues that references these merely describe that a physiological parameter of an epithelial cell layer may be determined with a probe. None of the prior art documents provide any guidance nor motivation to move away from determining a physiological property of an epithelial cell layer, to arrive at the method as claimed. None of the prior art compounds make any mention of test compounds. Applicant further argues that in contrast to cited art, applicant invention is directed to assess the modulating effects of the test compounds in the microfluidic device and cell system as defined in the claims. Applicant further argue hindsight reconstruction to make the rejection. Applicants’ arguments have been fully considered, but are not found persuasive. Applicants’ arguments have been fully considered, but are not found persuasive.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). It is emphasized that claims are broad and recite modulating effect of a test compound on the epithelial barrier function. The claims as such do not recite determining any specific physiological property of an epithelial cell layer as argued by the applicant. In the instant case, applicant in part agree that Bischel taches all the claimed method steps but argue that the reference determine permeability coefficient using FITC-labeled dextran as probe. In the instant case, the specification defines probe as any molecule, the presence or absence of which can be detected (qualitative and/or quantitative), e.g. a detectable molecule, marker or substance (see para. 22). The determination of permeability coefficient is interpreted as a quantitative measure of the rate at which a molecule (in the instant case test compound VEGF or dextran or BSA) can cross a membrane such as a lipid bilayer. Thus, determining the permeability coefficient of the endothelial monolayers by flowing FITC and calculating permeability coefficients meets the limitation of the claim as broadly claimed. Examiner has cited Puddicombe that provides show specific motivation to use epithelial cells because it was recognized that a continuous monolayer of epithelial cells forms a pseudostratified structure comprising a layer of columnar cells to assess barrier integrity and screening of test agent for ability to improve barrier function of epithelium formed from cultured epithelial cells (see Puddicombe and Ingber). The devices disclosed by Bische would have allowed rapid screening barrier function formed following culturing of epithelial cells on ECM as disclosed in Ingber. Thus, Puddicombe et al. cure the deficiency in Bischel et al. for using epithelial cells in the method. Additionally, Trietsch teaches a fluorescent and phase contrast images compatibility of the titer-plate based microfluidic platform that could be used for high content screening (HCS) assays (see page 3551, col. 1, para. 2).  Trietsch et al teach providing more than one concentration of test compound (see figure 3b).  To the extent that Puddicombe et al. describe the culture of use of epithelial cells to measure barrier function, the rejection is applicable to the instant case. Applicants' selective reading of Bischel ignores the teachings of the Puddicombe and Trietsch. There is no requirement for Bischel et al. to teach that which is clearly taught by Puddicombe and Trietsch. A person of skill in the art would be motivated to combine teaching of determining the effect of test agent on barrier integrity with a known method of culturing epithelial cells on ECM to form monolayer with epithelial barrier function as disclosed in Puddicombe by first introducing the hydrogel followed by introducing epithelial cell to plate on the microfluidic platform as disclosed in Bischel to achieve predictable results, with a reasonable expectation of success.
Therefore, in view of the fact patterns of the instant case, and the ground of rejection outlined by the examiner, applicants’ arguments are not compelling and do not overcome the rejection of record.
Examiner’s note: Should applicant amend the base claim to include measuring specific physiological property of the epithelial cell layer (eg. disruption or repair of barrier function) along with system without any artificial membrane separating hydrogel and epithelial cells, instant obviousness rejection may be overcome, pending further consideration. 
Withdrawn-Claim Rejections - 35 USC § 112
Claims 1-31 and 32 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Applicant’s amendments to claim 1 obviates the basis of the rejection. 

Conclusion
No claims allowed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jang et al (International Conference on Miniaturized Systems for Chemistry and Life Sciences, 15th, Seattle, WA, United States, Oct. 2-6, 2011 (2012), Volume 3, 1502-1504, page 1 abstract) teach microfluidic channel and human proximal tubule cells on a porous extracellular matrix -coated porous membrane. This allows us to culture the kidney epithelial cells mimics that of the normal kidney tubule. The data shows enhanced epithelial cell polarization cytoskeletal reorganization, primary cilia formation and response to renal toxins.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/            Primary Examiner, Art Unit 1632